NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4399-17T4

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

ERIN FORD,

           Defendant-Appellant.


                    Submitted May 15, 2019 – Decided June 5, 2019

                    Before Judges Alvarez and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 98-12-4770.

                    Howard P. Lesnik, attorney for appellant.

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Emily M. M. Pirro,
                    Special Deputy Attorney General/Acting Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Erin Ford appeals from the April 27, 2018 denial of his motion

for reconsideration of an order, dated September 26, 2016, denying his third

post-conviction relief (PCR) application. We now affirm the order denying

reconsideration.

      Briefly, during the course of a robbery, defendant and his co-defendant

Larkeese Collins shot and severely injured the robbery victim.       The jury

convicted defendant of:    first-degree conspiracy to commit robbery and/or

burglary, N.J.S.A. 2C:5-2, 2C:15-11 (count one); first-degree attempted murder,

N.J.S.A. 2C:5-1, 2C:11-3 (count two); two counts of first-degree robbery,

N.J.S.A. 2C:15-1 (counts three and four); two counts of second-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(1) (counts five and six); third-degree

unlawful possession of a weapon (handgun), N.J.S.A. 2C:39-5(b) (count seven);

and two counts of second-degree possession of weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(a) (counts eight and nine). The trial judge on March 23, 2001,

imposed an aggregate custodial sentence of forty years with a thirty-two year

parole disqualifier, subject to the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2. We affirmed defendant's convictions and sentence. See State v.



1
  The amended judgment of conviction cites to the wrong statutes for counts
one and two.
                                                                       A-4399-17T4
                                      2
Ford, No. A-5867-00 (App. Div. Jan. 14, 2003). Defendant did not appeal that

decision.

      Since his unsuccessful direct appeal, defendant has filed three PCR

applications and a habeas corpus application. The PCR judge for the first

petition agreed that two counts of the indictment should be vacated, but denied

relief based on the claims of ineffective assistance of counsel and due process

violations.2 Defendant's second PCR petition, filed April 10, 2012, was denied

entirely. We affirmed the denial in a sua sponte order. Among the issues we

discussed was defendant's claim that his attorney had been ineffective because

he failed to explain defendant's sentencing exposure.

      This appeal of the reconsideration order, which seems to be defendant's

belated effort to overturn the third denial of PCR, is anchored in arguments that,

with one exception, have nothing to do with the reconsideration order itself:

            I. The trial court erred in denying the defendant an
            evidentiary hearing.

            II. The trial court erred when it determined that it did
            not have jurisdiction to consider the petition.




2
  In the August 28, 2006 opinion by the first PCR judge, he indicated that the
court held oral arguments on August 4, 2006 and the State agreed that the
convictions for count three and count six should be vacated.
                                                                          A-4399-17T4
                                        3
            III. The trial court erred when it determined that the
            State's failure to provide discovery at trial was not a
            Brady violation.

            IV. The trial court erred when it determined that the
            defendant was [not] denied due process when he was
            never advised of the sentencing exposure at the pre-trial
            conference.

            V. The trial court erred when it determined that the
            defendant's trial counsel was not ineffective.

            VI. The trial court erred in denying the defendant's
            motion for reconsideration of the denial of his petition
            for an evidentiary hearing.

      We review motions for reconsideration for abuse of discretion.

Cummings v. Bahr, 295 N.J. Super. 374, 389 (App. Div. 1996). "An abuse of

discretion 'arises when a decision is made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis.'" Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012)

(quoting Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

      Reconsideration is not warranted where a litigant is merely unhappy with

a decision or wants to reargue a motion. Palombi v. Palombi, 414 N.J. Super.

274, 288 (App. Div. 2010). Rather, reconsideration should only be made in

those cases that fit into a narrow category where "either 1) the [c]ourt has

expressed its decision based upon a palpably incorrect or irrational basis, or 2)


                                                                         A-4399-17T4
                                       4
it is obvious that the [c]ourt either did not consider, or failed to appreciate the

significance of probative, competent evidence." D'Atria v. D'Atria, 242 N.J.

Super. 392, 401 (Ch. Div. 1990); see also Capital Fin. Co. of Del. Valley, Inc.

v. Asterbadi, 398 N.J. Super. 299, 310 (App. Div. 2008). "[M]otion practice

must come to an end at some point, and if repetitive bites at the apple are

allowed, the core will swiftly sour." D'Atria, 242 N.J. Super. at 401.

      We see nothing in this appeal other than claims which have been

previously decided, and are thus barred from reconsideration on PCR pursuant

to Rule 3:22-5, claims that lack foundation in the record or the law, or claims

that are entirely untimely. Based on our review of the judge's reconsideration

decision rendered April 27, 2018, and our own review of the record on appeal,

it seems clear that the issues defendant raises do not warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-4399-17T4
                                        5